Citation Nr: 0706121	
Decision Date: 03/02/07    Archive Date: 03/13/07

DOCKET NO.  05-26 386	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Entitlement to an initial compensable rating for a skin 
disorder (tinea pedis).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

W. R. Harryman, Counsel


INTRODUCTION

The veteran served on active duty from July 1945 to August 
1946.  

This appeal to the Board of Veterans' Appeals (Board) arose 
from a January 2005 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Hartford, Connecticut - 
which granted the veteran's claim for service connection for 
a skin disorder, tinea pedis, and assigned an initial 0 
percent (i.e., noncompensable) rating retroactively effective 
from December 11, 2000.  He wants a higher initial rating.  
See Fenderson v. West, 12 Vet. App. 119 (1999).

The Board has advanced this case on the docket due to the 
veteran's age.  38 U.S.C.A. § 7107 (West 2002 & Supp. 2006); 
38 C.F.R. § 20.900(c) (2006).  

Because the claim must be further developed, the Board is 
remanding this case to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

A preliminary review of the claims file reveals little in the 
way of medical evidence on which to base a rating for the 
veteran's service-connected skin disability.  The RO appears 
to have based the noncompensable rating it assigned for the 
disability on his self-reported history, without the benefit 
necessarily of objective clinical findings.  It is important 
to remember VA regulations state that, 
"[f]or the application of [the rating] schedule, accurate 
and fully descriptive medical examinations are required, with 
emphasis upon the limitation of activity imposed by the 
disabling condition."  38 C.F.R. § 4.1 (2006) (emphasis 
added).  In this case, the veteran has never had a VA 
compensation examination to assess the severity of his skin 
disability, nor is there even any evidence of record of a 
pertinent evaluation by a private doctor providing this 
required information.  VA cannot substitute its own medical 
judgment for competent medical evidence.  
See Colvin v. Derwinski, 1 Vet. App. 171, 174 (1991).  

So the veteran should be provided a VA compensation 
examination that fully addresses all pertinent aspects of his 
service-connected skin disability.  See 38 C.F.R. 
§ 3.159(c)(4) (2006).  And if possible, the examination 
should be conducted during an active stage of the disease.  
See Ardison v. Brown, 6 Vet. App. 405 (1994).

Accordingly, this case is REMANDED for the following 
development and consideration:

1.  Schedule the veteran for a 
dermatology examination to assess the 
severity of his service-connected 
skin disability (tinea pedis).  To 
facilitate making this determination, the 
examiner must review the claims file, 
including a complete copy of this remand, 
for the veteran's pertinent medical and 
other history.  The examiner's report 
should set forth in detail all current 
symptoms, clinical findings, and relevant 
diagnoses, in particular noting the 
percentage of body area covered by the 
lesions and the frequency, dosage, and 
duration of any necessary medication.  

2.  Then readjudicate the claim for an 
initial compensable rating for the 
service-connected skin disability in 
light of the additional evidence 
obtained.  In readjudicating the claim, 
consider both the former and revised 
rating criteria.  If a higher rating is 
not granted to the veteran's 
satisfaction, send him and his 
representative a supplemental statement 
of the case (SSOC) and give them an 
opportunity to respond to it before 
returning the file to the Board for 
further appellate consideration.  

The veteran need take no action until otherwise notified, but 
he may furnish additional evidence and argument while the 
case is in remand status.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Quarles v. Derwinski, 3 Vet. App. 129, 141 
(1992); Booth v. Brown, 8 Vet. App. 109 (1995).  By this 
REMAND, the Board intimates no opinion, either legal or 
factual, as to any final determination warranted in this 
case.  The purpose of this REMAND is to obtain clarifying 
information and to provide the veteran due process.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


